Name: Commission Regulation (EEC) No 3836/92 of 28 December 1992 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: Europe;  trade;  foodstuff;  trade policy
 Date Published: nan

 No L 387/62 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3836/92 of 28 December 1992 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, procedure provided for in Article 22 of Council Regula ­ tion (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables Q, as last amended by Regulation (EEC) No 1 569/92 (8) ; Whereas these estimates enable the indicative ceilings for the products in question to be fixed for 1993 ; whereas such ceilings must, pursuant to Article 251 (2) of the Act of Accession, reflect a certain progress in relation to tradi ­ tional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas, to this end, the indicative ceilings should be raised by 40 % for 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down the detailed rules for the application of the supplementary trade mechanism ; Article 1 Regulation (EEC) No 641 /86 is amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : * 1 . The indicative ceilings provided for in Article 251 ( 1 ) .of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1993.' ; 2 . the Annex is replaced by the Annex to this Regulation. Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to importa ­ tion into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion (5), as last amended by Regulation (EEC) No 3428/92 (6), fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indica ­ tive ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1992 : Whereas the forward estimates relating to the products in question have been drawn up in accordance with the Article 2 This Regulation shall enter into force on 1 January 1993 . (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988 , p. 7 . (3) OJ No L 367, 31 . 12. 1985, p. 7 . (4) OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 34. (6) OJ No L 347, 28 . 11 . 1992, p. 42. 0 OJ No L 49, 27. 2. 1986, p. 1 . (") OJ No L 166, 20 . 6 . 1992, p . 5. No L 387/6331 . 12. 92 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 387/64 Official Journal of the European Communities 31 . 12. 92 ANNEX (in tonnes)  . . Indicative CN code Description ceiling ( 1 ) (2) (3) 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in another preservative solutions), but unsui ­ table in that state for immediate consumption : 0812 1000  Cherries 0812 20 00 - Strawberries &gt; 2031 0812 90 50 Blackcurrants 0812 90 60   Raspberries 0812 90 90 Other 0812 90 10 Apricots 150 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 2 169 2008 Fruit, nut and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 20 91     Of 4,5 kg or more 2008 20 99 Of less than 4,5 kg 2008 30 51     Grapefruit segments 2008 30 55     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 2008 30 59 Other 2008 30 71     Grapefruit segments 2008 30 75      Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 2008 30 79 Other 2008 30 91     Of 4,5 kg or more 2008 30 99     Of less than 4,5 kg 2008 40 59 Other 2008 40 91 Of 4,5 kg ore more 2008 40 99     Of less than 4,5 kg 2008 50 61     With a sugar content exceeding 13 % by weight 2008 50 69 Other 2008 50 71     With a sugar content exceeding 15% by weight 2008 50 79 Other 2008 50 91     Of 4,5 kg or more 2008 50 99     Of less than 4,5 kg 2008 60 71 _____ Sour cherries (Prunus cerasus) 2008 60 79 Other 2008 60 91 _____ Sour cherries (Prunus cerasus) 2008 60 99 Other 2008 70 69 Other 2008 70 91     Of 4,5 kg or more 2008 70 99 Of less than 4,5 kg 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 31 . 12. 92 Official Journal of the European Communities No L 387/65 (in tonnes) CN code Description Indicative r ceiling ( 1 ) _(2) (3) 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 80 91     Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg 2008 92 50      In immediate packings of a net content exceeding 1 kg 2008 92 71 ______ Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 2008 92 79 Other 2008 92 91      Of 4,5 kg or more 2008 92 99 _____ Of less than 4,5 kg 2008 99 41 _____ Ginger  º 6 049 2008 99 43      Grapes 2008 99 45 Plums 2008 99 48 Other 2008 99 51 Ginger 2008 99 53 Grapes 2008 99 55 Plums 2008 99 61 Other 2008 99 71       Of 4,5 kg or more 2008 99 79 Of less than 4,5 kg 2008 99 99 Other 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : 2009 20 1 1    Of a value not exceeding ECU 30 per 1 00 kg net weight 2009 20 19 Other 2009 20 91    Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 20 99 Other 2009 30 11    Of a value not exceeding ECU 30 per 100 kg net weight 2009 30 19 Other 2009 30 31     Containing added sugar 2009 30 39 Other 2009 30 91 _____ With an added sugar content exceeding 30 % by weight 2009 30 95 _____ With an added sugar content not exceeding 30 % by weight 2009 30 99 _____ Not containing added sugar 2009 40 1 1    Of a value not exceeding ECU 30 per 1 00 kg net weight 2009 40 19 Other 2009 40 30    Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 2009 40 9 1     With an added sugar content exceeding 30 % by weight 2009 40 93     With an added sugar content not exceeding 30 % by weight 2009 40 99     Not containing added sugar 2009 70 1 1    Of a value not exceeding ECU 22 per 1 00 kg net weight 2009 70 19 Other No L 387/66 Official Journal of the European Communities 31 . 12. 92 (in tonnes)  . . IndicativeCN code Description ceiHng ( 1 ) (2) (3) 2009 70 30 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 2009 70 91  With an added sugar content exceeding 30 % weight 2009 70 93  With an added sugar content not exceeding 30 % weight 2009 70 99     Not containing added sugar 2009 80 11 ____ Ofa value not exceeding ECU 22 per 100 kg net weight 2009 80 19 Other 2009 80 32     Of a value not exceeding ECU 30 per 100 kg net weight 2009 80 39 Other 2009 80 50     Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 2009 80 61 _____ With an added sugar content exceeding 30 % by weight 2009 80 63 _____ With an added sugar content not exceeding 30 % by weight 2009 80 69 _____ Not containing added sugar 2009 80 80     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 2009 80 83      With an added sugar content exceeding 30 % by weight 2009 80 93 _____ With an added sugar content not exceeding 30 % by weight 2009 80 95 ______ Juice of fruit of the species vaccinium macrocarpon 6 629 2009 80 99 Other 2009 90 11     Of a value not exceeding ECU 22 per 100 kg net weight 2009 90 19 Other 2009 90 21     Of a value not exceeding ECU 30 per 100 kg net weight 2009 90 29 Other 2009 90 31     Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 90 39 Other 2009 90 41 ______ Containing added sugar 2009 90 49 Other 2009 90 51 ______ Containing added sugar 2009 90 59 Other 2009 90 71 ______ With an added sugar content exceeding 30 % by weight 2009 90 73 ______ With an added sugar content not exceeding 30 % by weight 2009 90 79 ______ Not containing added sugar 2009 90 91 ______ Wit an added sugar content exceeding 30 % by weight 2009 90 93 ______ With an added sugar content not exceeding 30 % by weight 2009 90 99 ______ Not containing added sugar